Citation Nr: 0630803	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

2.  Entitlement to service connection for undiagnosed 
illness, manifested by arthralgias, myalgias, fatigue, and 
sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Baltimore, Maryland (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Review of the veteran's claims file shows that VA 
examinations were conducted with regard to the issues on 
appeal.  Specifically, a VA mental disorders examination was 
conducted in March 2002, a VA neurological disorders 
examination, with Gulf War Syndrome evaluation, was conducted 
in April 2002, and a VA chronic fatigue syndrome examination 
was conducted in March 2002.  The Board finds that these 
examinations are insufficient for appellate purposes.  

Initially, the veteran's claims file was not reviewed during 
the course of the mental disorders examination and the 
chronic fatigue syndrome examination.  Interestingly, the 
mental disorders examiner went so far to state that since the 
veteran reported that he had not previously been treated for 
any psychiatric conditions, the examiner did not see a need 
for the veteran's claims file in conjunction with the 
examination.  However, the lack of a claims file review 
deprives any examiner of knowing the veteran's entire medical 
history.  The Court of Appeals for Veterans Claims (Court) 
has held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Additionally, any opinions given in 
the examination report would be based in part on the reported 
history of the veteran; the Court has held that such medical 
conclusions are not probative for appellant purposes.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, new examinations are required so that nexus 
opinions based on the entirety of the veteran's medical 
history can be obtained.

Additionally, the April 2002 VA neurological disorders 
examination report was conducted by a registered nurse, and 
there is no indication that the VA examination report was 
signed by a physician.  The examination is insufficient on 
this basis, as the physician's review and signature is 
required by VA Adjudication Procedure Manual M-21 Part VI, 
§ 1.07(d).  Additionally, the medical conclusions are 
speculative at best.  The examiner concluded that it was 
unknown if the veteran's arthralgias, myalgias, fatigue, and 
sleep apnea, were symptoms of depression, or of Gulf War 
Syndrome, or the fatigue was a symptom of either depression, 
sleep apnea, or Gulf War Syndrome.  As inconclusive opinions 
are insufficient for appellate purposes, the Board concludes 
that, subsequent to the VA psychiatric examination detailed 
above, the veteran should be reexamined by a physician with 
experience in diagnosing Gulf War Syndrome.  

Finally, the most recent medical records contained in the 
claims file are almost 2 years old, and the majority is of 
treatment at VA facilities.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  So that the claim may be adjudicated on all the 
evidence of record, and because VA has constructive 
possession of records detailing treatment at VA facilities, 
the RO must contact the veteran, request that he identify any 
additional treatment pertinent to the issues on appeal, and 
obtain any records he identifies that are not currently of 
record. 

Accordingly, the case is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded a VA 
examination to determine whether the 
veteran has a current psychiatric 
disorder, and if so, the etiology of any 
psychiatric disorder found.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must state, based on a review 
of all service and postservice medical 
records in the claims file, whether any 
diagnosed psychiatric disorder is 
related to service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  When the above development has been 
completed, the veteran must be afforded 
an additional VA examination to 
determine the etiology of the veteran's 
current arthralgias, myalgias, fatigue, 
and sleep apnea.  The VA examiner 
conducting this examination need not be 
a Gulf War Syndrome specialist, but must 
have experience in diagnosing same.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner must record 
all pertinent medical complaints, 
symptoms, and clinical findings, and 
ensure that all guidelines for Gulf War 
Syndrome examinations have been 
followed.  The examiner must state, 
based on a review of all service and 
postservice medical records in the 
claims file, whether the veteran's 
arthralgias, myalgias, fatigue, and/or 
sleep apnea, are manifestations of Gulf 
War Syndrome.  

If the arthralgias, myalgias, fatigue, 
and/or sleep apnea, are not found to be 
manifestations of Gulf War Syndrome, the 
examiner is to state whether any of 
these symptoms are, individually or 
collectively, a diagnosable disorder(s), 
and if so, whether the disorder(s) are 
related to the veteran's military 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.  

6.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claims must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

